Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19           PageID.1076    Page 1 of 8



            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
____________________________________
                                    )
SPEECH FIRST, INC.,                 )
                                    )
                                    )
               Plaintiff,           ) Civil No. 4:18-cv-11451-LVP-EAS
v.                                  ) Hon. Linda V. Parker
                                    ) Mag. Judge Elizabeth A. Stafford
MARK SCHLISSEL, et al.,             )
                                    )
                                    )
               Defendants.          )
____________________________________)

                DEFENDANTS’ UNOPPOSED MOTION FOR
                  EXTENSION OF TIME TO ANSWER OR
                 OTHERWISE RESPOND TO COMPLAINT

      Defendants respectfully move for an extension of the deadline to answer or

otherwise respond to Plaintiff’s Complaint as set forth below. Plaintiff consents to this

request.

      1.     Plaintiff filed its Complaint on May 8, 2018, and a Motion for a

Preliminary Injunction on May 11, 2018. The Complaint and Motion raised the same

constitutional challenges to policies and programs of the University of Michigan.

      2.     On June 19, 2018, the Court issued an Order extending the Defendants’

deadline to answer or otherwise respond to the Complaint until twenty-one days after

the Court’s ruling on the Motion for a Preliminary Injunction.

      3.     On August 6, 2018, the Court issued an Opinion and Order denying

Plaintiff’s Motion. Plaintiff then filed a Notice of Appeal.
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19          PageID.1077     Page 2 of 8



      4.     On August 21, 2018, the Court extended Defendants’ deadline to answer

or otherwise respond to the Complaint until twenty-one days after the Court of

Appeals’ decision on Plaintiff’s appeal.

      5.     On September 23, 2019, the Court of Appeals issued an opinion vacating

the Court’s order on the Motion for Preliminary Injunction and remanding for further

proceedings, including with respect to Plaintiff’s likelihood of success and the other

preliminary injunction factors. The mandate from the Court of Appeals is to issue on

October 15, 2019.

      6.     Per this Court’s August 21 Order, Defendants’ Answer or other

responsive pleading would now be due on October 15.

      7.     Counsel for Plaintiff and Defendants have been discussing appropriate

next steps in this case in light of the opinion of the Court of Appeals and other

developments. This includes discussing a briefing schedule to jointly recommend to

the Court should Plaintiff decide to continue to seek a preliminary injunction. As noted,

the constitutional challenges raised in the Motion for Preliminary Injunction are the

same as those raised in the Complaint.

      8.     Given those discussions and considerations of efficiency, Defendants

request that the Court extend their time to answer or otherwise respond to the

Complaint. In particular, Defendants request:

             a.     Should Plaintiff decide to continue to seek a preliminary injunction,

      the deadline be extended until twenty-one days after the Court’s decision on the

                                           2
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19         PageID.1078     Page 3 of 8



      preliminary injunction.

             b.     Should Plaintiff decide not to continue to seek a preliminary

      injunction, the deadline be extended until twenty-one days after Plaintiff informs

      Defendants and the Court of that decision.

      9.     Defendants’ counsel have conferred with Plaintiff’s counsel, and Plaintiff

consents to this request.

                                      CONCLUSION

      For the foregoing reasons, Defendants request that the Court grant the extension

as set forth in paragraph 8, above.


                                              Respectfully submitted,


 HONIGMAN MILLER SCHWARTZ AND                 WILLIAMS & CONNOLLY LLP
 COHN LLP
                                              /s/ Kevin T. Baine
 Leonard M. Niehoff (P36696)                  Kevin T. Baine (DC 238600)
 315 East Eisenhower Parkway                  Stephen J. Fuzesi (DC 496723)
 Suite 100                                    Kathryn “Kylie” Hoover (DC 1017260)
 Ann Arbor, MI 48108                          Amy B. McKinlay (DC 1034542)
 Tel: (734) 418-4254                          725 Twelfth Street, N.W.
 lniehoff@honigman.com                        Washington, DC 20005
 Rian C. Dawson (P81187)                      Tel: (202) 434-5000
 660 Woodward Avenue                          kbaine@wc.com
 2290 First National Building                 sfuzesi@wc.com
 Detroit, MI 48226                            khoover@wc.com
 Tel: (313) 465-7730                          amckinlay@wc.com
 rdawson@honigman.com
                                              OFFICE OF THE VICE PRESIDENT AND
                                              GENERAL COUNSEL UNIVERSITY OF
                                              MICHIGAN


                                          3
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19       PageID.1079   Page 4 of 8



                                          Timothy G. Lynch (P77385)
                                          David J. Masson (P37094)
                                          Jack Bernard (P62975)
                                          5010 Fleming Administration Building
                                          503 Thompson Street
                                          Ann Arbor, MI 48109
                                          Tel: (734) 764-0305
                                          timlynch@umich.edu
                                          dmasson@umich.edu
                                          bernar@umich.edu

                                          Attorneys for Defendants

Dated: October 13, 2019




                                      4
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19       PageID.1080   Page 5 of 8



            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN
____________________________________
                                    )
SPEECH FIRST, INC.,                 )
                                    )
                                    )
               Plaintiff,           )
                                    ) Civil No. 2:18-cv-11451-LVP-EAS
v.                                  ) Hon. Linda V. Parker
                                    ) Mag. Judge Elizabeth A. Stafford
MARK SCHLISSEL, et al.,             )
                                    )
                                    )
               Defendants.          )
____________________________________)

     DEFENDANTS’ BRIEF IN SUPPORT OF THEIR UNOPPOSED
       MOTION FOR EXTENSION OF TIME TO ANSWER OR
           OTHERWISE RESPOND TO COMPLAINT

      For the reasons stated in Defendants’ Unopposed Motion for Extension of Time

to Answer or Otherwise Respond to Complaint, Defendants respectfully request that

the Court grant their motion.

                                            Respectfully Submitted,

 HONIGMAN MILLER SCHWARTZ AND               WILLIAMS & CONNOLLY LLP
 COHN LLP
                                            /s/ Kevin T. Baine
 Leonard M. Niehoff (P36696)                Kevin T. Baine (DC 238600)
 315 East Eisenhower Parkway                Stephen J. Fuzesi (DC 496723)
 Suite 100                                  Kathryn “Kylie” Hoover (DC 1017260)
 Ann Arbor, MI 48108                        Amy B. McKinlay (DC 1034542)
 Tel: (734) 418-4254                        725 Twelfth Street, N.W.
 lniehoff@honigman.com                      Washington, DC 20005
 Rian C. Dawson (P81187)                    Tel: (202) 434-5000
 660 Woodward Avenue                        kbaine@wc.com
 2290 First National Building               sfuzesi@wc.com

                                        5
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19       PageID.1081   Page 6 of 8



 Detroit, MI 48226                        khoover@wc.com
 Tel: (313) 465-7730                      amckinlay@wc.com
 rdawson@honigman.com
                                          OFFICE OF THE VICE PRESIDENT AND
                                          GENERAL COUNSEL UNIVERSITY OF
                                          MICHIGAN

                                          Timothy G. Lynch (P77385)
                                          David J. Masson (P37094)
                                          Jack Bernard (P62975)
                                          5010 Fleming Administration Building
                                          503 Thompson Street
                                          Ann Arbor, MI 48109
                                          Tel: (734) 764-0305
                                          timlynch@umich.edu
                                          dmasson@umich.edu
                                          bernar@umich.edu

                                          Attorneys for Defendants


Dated: October 13, 2019




                                      6
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19       PageID.1082     Page 7 of 8



                   STATEMENT PURSUANT TO L.R. 7.1(a)

      Counsel for Defendants conferred with counsel for Plaintiff. Plaintiff does not

oppose the relief sought in this motion.




                                           7
Case 4:18-cv-11451-LVP-EAS ECF No. 32 filed 10/13/19        PageID.1083   Page 8 of 8



                           CERTIFICATE OF SERVICE

       This is to certify that on October 13, 2019, a copy of the foregoing was

electronically filed with the Clerk of the Court using the ECF system which will send

notification of such filing to the attorneys of record.



                                                 /s/ Amy McKinlay




                                            8
